Exhibit 10.1

 

Confidential

 

AGREEMENT

 

This Agreement (this “Agreement”) is dated as of April 19, 2016, by and among
PAR Capital Management, Inc., a Delaware corporation (“PAR Capital”), Altimeter
Capital Management, LP, a Delaware limited partnership (“Altimeter Capital” and,
together with PAR Capital, the “Stockholders”), United Continental
Holdings, Inc., a Delaware corporation (the “Company”), and the other
signatories listed on the signature page hereto.

 

WHEREAS, according to Amendment No. 2 to Schedule 13D filed with the U.S.
Securities and Exchange Commission (the “SEC”) by PAR Investment Partners, L.P.
(“PAR Investment”), PAR Group, L.P. (“PAR Group”) and PAR Capital (together with
PAR Investment and PAR Group, “PAR”) on March 8, 2016 (the “PAR 13D”), PAR
beneficially owns 14,389,711 shares of Company common stock, par value $0.01 per
share (“Company Common Stock”), and, according to Amendment No. 1 to Schedule
13D filed with the SEC by Altimeter Partners Fund, L.P. (“Altimeter Partners”),
Altimeter Capital, Brad Gerstner (“Mr. Gerstner” and, together with Altimeter
Partners and Altimeter Capital, “Altimeter”) and Barnaby Harford on March 8,
2016 (the “Altimeter 13D”), Altimeter beneficially owns 11,509,268 shares of
Company Common Stock, and according to each of the PAR 13D and the Altimeter
13D, PAR and Altimeter may be deemed to be members of a “group” (as defined in
Rule 13d-5 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”));

 

WHEREAS, on March 8, 2016 and on March 10, 2016, Altimeter Partners delivered to
the Company a notice of intent to nominate persons for election as directors at
the 2016 Annual Meeting (as defined below) (the “Notice of Nomination”);

 

WHEREAS, the Stockholders and the Company have been having certain discussions
relating to the addition of individuals, who are not currently directors, to the
Company’s board of directors (the “Board”);

 

WHEREAS, to induce the Stockholders to enter into this Agreement, the Company
has represented to the Stockholders that (a) Robert A. Milton will be elected to
succeed Henry L. Meyer III (“Mr. Meyer”) as Non-executive Chairman of the Board
immediately following the election of directors at Company’s 2016 annual meeting
of stockholders (the “2016 Annual Meeting”), (b) Oscar Munoz has agreed to amend
his Employment Agreement, dated December 31, 2015, to provide that it is the
expectation of the Company that Mr. Munoz would become Chairman of the Board on
the date of the Company’s 2018 annual meeting of stockholders (the “2018 Annual
Meeting”), and (c) three of the incumbent directors — Mr. Meyer, John H. Walker,
and Charles A. Yamarone — will not stand for re-election to the Board at the
2016 Annual Meeting, and, accordingly, upon the conclusion of the 2016 Annual
Meeting, the size of the Board will be reduced from 17 to 15, with one vacancy;
and

 

WHEREAS, the Company and the Stockholders have agreed that it is in their mutual
interests to enter into this Agreement, among other things, to set forth certain
agreements concerning the Board and certain other matters, as hereinafter
described.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

SECTION 1. Definitions.  As used in this Agreement:

 

(a)                                 “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act;

 

(b)                                 “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act except that a person shall also be deemed to
be the beneficial owner of all shares of Company Common Stock which such person
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to the exercise of any rights in connection
with any securities or any agreement, arrangement or understanding (whether or
not in writing), regardless of when such rights may be exercised and whether
they are conditional, and all shares of Company Common Stock which such person
or any of such person’s Affiliates has or shares the right to vote or dispose;

 

(c)                                  “Effective Time” shall mean the time at
which this Agreement is executed and delivered by each of the Stockholders and
the Company;

 

(d)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended;

 

(e)                                  “person” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, fund,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature; and

 

(f)                                   “Representatives” shall mean, with respect
to a person, such person’s officers, directors, members, managers, general
partners, employees, agents and advisors.

 

SECTION 2. Withdrawal of Notice of Nomination; Etc.  Altimeter Partners hereby
agrees that, as of the Effective Time, the Notice of Nomination shall be, and
for all purposes shall be deemed to have been, irrevocably withdrawn, and each
of the Stockholders hereby agrees not to (a) resubmit any such notice of intent
to nominate persons for election as directors at the 2016 Annual Meeting or
(b) except as provided in the last paragraph of Section 4 below seek to
influence the election of directors at the 2016 Annual Meeting.

 

SECTION 3. Board Size, Board Management and Other Board Matters.

 

(a)                                 The Company agrees that immediately
following the Effective Time, the Board shall:

 

(i)                                     increase the size of the Board, in
accordance with all applicable laws and the Company’s Restated Certificate of
Incorporation, effective on October 1, 2010 (as the same may be amended from
time to time, the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, dated as of February 18, 2016 (as the same may be amended

 

2

--------------------------------------------------------------------------------


 

from time to time, the “Company Bylaws” and together with the Certificate of
Incorporation, the “Organizational Documents”), from fifteen (15) to seventeen
(17) directors;

 

(ii)                                  appoint Edward Shapiro (the “Stockholder
Designee”) to the Board to fill one newly-created vacancy and appoint Barnaby
Harford (together with the Stockholder Designee, the “New Directors” and each, a
“New Director”) to the Board to fill the other newly-created vacancy; and

 

(iii)                               appoint Edward Shapiro to the Compensation
Committee of the Board to serve for a term expiring no earlier than the
Company’s 2017 annual meeting of stockholders (the “2017 Annual Meeting”) and
appoint Barnaby Harford to the Nominating/Governance Committee of the Board to
serve for a term expiring no earlier than the 2017 Annual Meeting;

 

provided, however, that the Board shall have no obligation to take any of the
actions described in the foregoing clause (i), (ii) or (iii) unless and until
the Stockholders provide to the Company (A) an executed consent from each New
Director to serve as a director and to be named as a director in the Company’s
proxy statement for the 2016 Annual Meeting and (B) a director and officer
questionnaire in the Company’s standard form previously provided to the
Stockholders, duly completed and executed by each New Director (collectively,
the “Nomination Documents”).

 

(b)                                 Subject to the compliance of each New
Director with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to all Board members, the Company agrees to (i) nominate
each of the New Directors for election to the Board at the 2016 Annual Meeting,
(ii) recommend, and reflect such recommendation in the Company’s definitive
proxy statement filed with the SEC in connection with the 2016 Annual Meeting,
that the stockholders of the Company vote to elect each of the New Directors as
director of the Company at the 2016 Annual Meeting for a term of office expiring
at the 2017 Annual Meeting or until his earlier death, resignation or removal
and (iii) solicit, obtain proxies in favor of and otherwise support the election
of the New Directors at the 2016 Annual Meeting, in a manner no less favorable
than the manner in which the Company supports its other nominees for election at
the 2016 Annual Meeting.

 

(c)                                  The Nominating/Governance Committee of the
Board and the Stockholders will work together in good faith to identify an
additional director (the “New Independent Director”) as promptly as possible
after the Effective Time (with an outside target date of six months after the
Effective Time) who is mutually agreeable to the Board and the Stockholders, and
following the identification of the New Independent Director: (i) the Board
shall promptly appoint the New Independent Director to the Board, (ii) at the
time the Board is nominating other candidates for election to the Board at the
2017 Annual Meeting, the Board shall nominate the New Independent Director for
election to the Board at the 2017 Annual Meeting, (iii) the Board shall
recommend, and reflect such recommendation in the Company’s definitive proxy
statement filed with the SEC in connection with the 2017 Annual Meeting, that
the stockholders of the Company vote to elect the New Independent Director as a
director of the Company at the 2017 Annual Meeting for a term of office expiring
at the 2018 Annual Meeting or until his or her earlier death, resignation or
removal and (iv) the Company shall solicit, obtain proxies in favor of and
otherwise support the election of the New Independent Director at the 2017
Annual Meeting, in a manner no less favorable than the manner in which the
Company supports its other nominees for

 

3

--------------------------------------------------------------------------------


 

election at the 2017 Annual Meeting. The New Independent Director shall
(A) qualify as “independent” pursuant to SEC rules, the New York Stock Exchange
listing standards and the Company’s Corporate Governance Guidelines, (B) satisfy
the Board membership criteria set forth in the Company’s Corporate Governance
Guidelines and (C) be selected and mutually agreed upon by the Company and the
Stockholders in such a manner that takes into consideration the overall
diversity of the Board and/or the New Independent Director’s qualification as an
“audit committee financial expert.”  If the New Independent Director is
appointed to the Board prior to the 2017 Annual Meeting and fails to comply with
all policies, procedures, processes, codes, rules, standards and guidelines
applicable to all Board members, the Board shall have no obligation to nominate,
recommend or otherwise support the election of the New Independent Director at
the 2017 Annual Meeting, and the Nominating/Governance Committee of the Board
and the Stockholders will work together in good faith to identify an additional
director who is mutually agreeable to the Board and the Stockholders that would
be a replacement New Independent Director as to which the foregoing provisions
of this Section 3(c) would apply.

 

(d)                                 None of the Stockholders shall compensate or
agree to compensate, directly or indirectly, any New Director or the New
Independent Director in connection with his or her services as a director of the
Company or otherwise in connection with the transactions contemplated by this
Agreement (other than any ordinary compensation payable to the Stockholder
Designee as a result of his employment by a Stockholder).

 

SECTION 4. Standstill Agreement.  During the period beginning at the Effective
Time and ending on the later of (x) the day the Stockholder Designee is no
longer a director and (y) two weeks prior to the deadline for the submission of
notices of stockholder nominations or proposals under the Company Bylaws for the
2017 Annual Meeting (the “Standstill Period”), neither of the Stockholders
shall, and each of the Stockholders shall cause its Affiliates and Associates
under its control or direction, in each case either directly or indirectly, not
to:

 

(a)                                 solicit (as such term is used in the proxy
rules of the SEC) proxies or consents, become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act or
conduct any other type of referendum (binding or non-binding) in each case with
respect to, or from the holders of, any shares of Company Common Stock or assist
any third party in any solicitation of any proxy, consent or other authority (as
such terms are defined under the Exchange Act) to vote any shares of Company
Common Stock in each case in opposition to the recommendation or proposal of the
Board;

 

(b)                                 seek to call, or to request the calling of,
a special meeting of the Company’s stockholders, or make a request for a list of
the Company’s stockholders or for any books and records of the Company;

 

(c)                                  except as specifically permitted in
Section 3(c) of this Agreement, nominate persons for election to, or seek to
remove any person from, the Board or propose any other business at any meeting
of the Company’s stockholders or initiate, encourage or participate in any
“withhold” or similar campaign with respect to any meeting of the Company’s
stockholders;

 

4

--------------------------------------------------------------------------------


 

(d)                                 commence, encourage, support or join as a
party any litigation, arbitration or other proceeding (including a derivative
action) against or involving the Company or any of its current or former
directors or officers (including derivative actions) other than to enforce the
provisions of this Agreement;

 

(e)                                  seek or propose any merger, acquisition,
recapitalization, restructuring, disposition or other extraordinary transaction
involving the Company; or

 

(f)                                   take or encourage any action, alone or in
concert with others, to (i) form, join or in any way participate in a “group”
(as defined under the Exchange Act) (other than a group comprised solely of the
Stockholders and their respective Affiliates and Associates) with respect to the
Company, (ii) otherwise act, alone or in concert with others, to seek
representation on or to control the management, the Board or the policies,
strategy, operations or governance of the Company, to control the composition of
management or the Board (except as provided in Section 3(c) of this Agreement),
(iii) take any action that would or would reasonably be expected to force the
Company or either of the Stockholders to make a public announcement regarding
any of the types of matters set forth in the foregoing provisions of this
Section 4 or (iv) take any action challenging the validity or enforceability of
any of the provisions of this Section 4.

 

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Stockholder Designee from exercising his or her rights and
fiduciary duties as a director of the Company. The foregoing provisions of this
Section 4 shall not be deemed to prohibit either of the Stockholders from
(i) engaging in ordinary course stockholder communications (which may include a
Stockholder presenting its opinions) privately with the Company or its Board
members or employees or (ii) privately requesting a waiver of any of the
foregoing provisions of this Section 4.

 

SECTION 5. Voting Commitment.  Until the end of the Standstill Period, each of
the Stockholders shall cause all shares of Company Common Stock owned by them,
directly or indirectly, whether owned of record or beneficially owned, as of the
record date for any annual or special meeting of stockholders of the Company
held within the Standstill Period, in each case that are entitled to vote at any
such meeting, to be present for purposes of establishing a quorum and to be
voted, at all such meetings or at any adjournments or postponements thereof,
(a) for the election of the New Directors, the New Independent Director and all
current directors on the Board as of the Effective Time nominated by the Company
for election at such meeting, (b) against (or withhold from voting) any nominees
that are not nominated by the Board and (c) otherwise in accordance with the
Board’s recommendation on any other proposals or other business set forth on
Schedule I to this Agreement that comes before such meeting.

 

SECTION 6. Expenses. After the Effective Time, the Stockholders may submit
reasonably detailed documentation (without any obligation to disclose any
attorney-client privileged information or any attorney-work-product) of their
actual out-of-pocket expenses incurred in connection with their efforts to elect
candidates to the Board at the 2016 Annual Meeting (including the negotiation of
this Agreement) and incurred at or prior to the Effective Time.  Within three
(3) business days after submission of such documentation together with wire
instructions for the applicable payments (including a certification that the
rates charged by their counsel represent standard rates without premium), the
Company shall reimburse the

 

5

--------------------------------------------------------------------------------


 

Stockholders for such expenses, by wire transfer or transfers in accordance with
such wire instructions; provided, that such reimbursement shall not exceed
$2,000,000 in the aggregate.  Except as otherwise provided in this Section 6,
all fees, costs and expenses incurred by each of the parties hereto shall be
borne by such party.

 

SECTION 7. Representations and Warranties.

 

(a)                                 Each Stockholder hereby represents and
warrants that (i) such Stockholder has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement; (ii) this
Agreement has been duly and validly authorized, executed and delivered by such
Stockholder, constitutes a valid and binding obligation and agreement of such
Stockholder and is enforceable against such Stockholder in accordance with its
terms; (iii) the execution by such Stockholder of this Agreement and the
performance by such Stockholder of its obligations hereunder does not and will
not violate any law, any order of any court or any agency of government
applicable to such Stockholder; and (iv) (A) no New Director (other than the
Stockholder Designee) is employed by, or an Affiliate or Associate of, such
Stockholder, (B) no New Director (other than the Stockholder Designee) has any
contract, arrangement or understanding (whether or not relating to the Company)
with, or is an investor in any fund of, or co-investor with, such Stockholder,
its Affiliates and/or Associates except as described in the Notice of Nomination
and (C) no New Director (other than the Stockholder Designee) is a party to any
compensation arrangement with such Stockholder, its Affiliates and/or
Associates.

 

(b)                                 The Company hereby represents and warrants
that (i) the Company has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement; (ii) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms; and (iii) the execution by the
Company of this Agreement and the performance by the Company of its obligations
hereunder does not and will not violate any law, any order of any court or any
agency of government applicable to the Company or the Organizational Documents,
except for any such violation of law or order that would not, individually or in
the aggregate, reasonably be expected to adversely affect the Company’s ability
to carry out the terms and provisions of this Agreement.

 

SECTION 8. Press Release and Other Public Disclosures.

 

(a)                                 Promptly following the Effective Time (but
in no event during New York Stock Exchange trading hours), (i) the Company shall
issue a press release, in the form attached hereto as Exhibit A (the “Company
Press Release”), (ii) the Stockholders shall issue the press release, in the
form attached hereto as Exhibit B (the “Stockholder Press Release” and, together
with the Company Press Release, the “Press Releases”) and (iii) each of the
Stockholders shall file an amendment (each, a “13D Amendment” and collectively,
the “13D Amendments”) to its respective Schedule 13D reporting the entry into
this Agreement and any other applicable items relating thereto substantially in
the form attached hereto as Exhibit C or Exhibit D, as applicable.  None of the
parties hereto will make any public statement or issue any press release
(including in any filings with the SEC or any other regulatory or governmental
agency, including any stock exchange) concerning or relating to this Agreement
that is inconsistent with or contrary to the statements made in the Press
Releases, except as required by law or the rules of any stock

 

6

--------------------------------------------------------------------------------


 

exchange without (i) in the case of the Company, the prior written approval of
the Stockholders, not to be unreasonably withheld, conditioned or delayed, and
(ii) in the case of the Stockholders, the prior written approval of the Company,
not to be unreasonably withheld, conditioned or delayed.

 

(b)                                 The foregoing shall not prevent (i) the
Company or the Stockholders from taking any action necessary or required by any
governmental or regulatory authority or stock exchange that has, or may have,
jurisdiction over the Company or any of its subsidiaries or the Stockholders and
their affiliates, respectively, (except to the extent such requirement arose by
discretionary acts by either of the Stockholders) and (ii) to the extent legally
required, the Company or the Stockholders from making any factual statement in
any compelled testimony or production of information, either by legal process,
by subpoena or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought, applicable listing requirements or otherwise legally required; provided
that the party from which such information is compelled shall provide, to the
extent legally permissible, the other party or parties with prior written notice
of the making of such compelled disclosure promptly so that such other party or
parties may seek a protective order or other remedy and/or waive compliance with
the provisions of this Agreement. If such protective order or other remedy is
denied, and such party or any of its Representatives is nonetheless legally
compelled to disclose such information, such party or its Representative, as the
case may be, will furnish only that portion of such information that is legally
required, on the advice of counsel, and will exercise reasonable best efforts to
obtain assurances that confidential treatment will be accorded to such
information.

 

SECTION 9. Mutual Non-Disparagement.  Each of the Company and the Stockholders
covenants and agrees that, during the Standstill Period, neither it nor any of
its respective Affiliates shall in any way, directly or indirectly, alone or in
concert with others, cause, express or cause to be expressed in a public manner
or to any stockholder, investor, analyst, journalist or member of the media
(including, without limitation, in a television, radio, internet, newspaper or
magazine interview), orally or in writing, any remarks, statements, comments or
criticisms that disparage, call into disrepute, defame, slander or which can
reasonably be construed to be defamatory or slanderous to the other party or
such other party’s subsidiaries, Affiliates, successors, assigns, officers
(including, without limitation, any current officer of a party or a party’s
subsidiaries who no longer serves in such capacity following the Effective
Time), directors (including any current director of a party or a party’s
subsidiaries who no longer serves in such capacity following the Effective
Time), employees, stockholders, agents, attorneys or Representatives, any of
their products or services or any action or matter publicly disclosed prior to
the date of this Agreement.

 

SECTION 10. Specific Performance.Each of the Stockholders, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other parties hereto would occur in the event any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached, and that such injury would not be adequately compensable in
damages. It is accordingly agreed that the Stockholders, on the one hand, and
the Company, on the other hand, shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof; the
other parties hereto will not take any action, directly or indirectly, in
opposition to the party seeking relief on the grounds that

 

7

--------------------------------------------------------------------------------


 

any other remedy or relief is available at law or in equity; and each party
further agrees to waive any requirement for the security or posting of any bond
in connection with such remedy.

 

SECTION 11. No Waiver.Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

SECTION 12. Successors and Assigns.All of the terms and provisions of this
Agreement shall inure to the benefit of, and shall be enforceable by and binding
upon, the successors and permitted assigns of each of the parties hereto. No
party may assign either this Agreement or any of its rights, interest or
obligations hereunder without the prior written approval of the other parties.

 

SECTION 13. Entire Agreement; Amendments; Interpretation and Construction.  This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or other undertakings other than those
expressly set forth in this Agreement. This Agreement may be amended only by a
written instrument duly executed by the Company and each of the Stockholders.
Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement and that it has executed the same with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

 

SECTION 14. Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 15. Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed validly given, made or served, if (a) sent by
electronic mail to the electronic mail addresses specified in this subsection
and an electronic-mail confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection

 

8

--------------------------------------------------------------------------------


 

If to the Company:

 

United Continental Holdings, Inc.
233 South Wacker Drive

Chicago, Illinois 60606

Attention:  Brett J. Hart, Executive Vice President and General Counsel

 

Brett.Hart@united.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attention:

Thomas A. Cole

 

 

Beth E. Flaming

 

 

Gary D. Gerstman

 

tcole@sidley.com; bflaming@sidley.com;

ggerstman@sidley.com

 

If to Stockholders:

 

Altimeter Capital Management, LP

2420 Sand Hill Road

No. 203

Menlo Park, CA 94025

Attention:  Hab Siam, General Counsel

hab@altimetercapital.com

 

and

 

PAR Capital Management, Inc.

One International Place

Suite 2401

Boston, MA 02110

Attention:  Steven M. Smith, COO & General Counsel

smith@parcapital.com

 

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:  Marc Weingarten and Eleazer Klein

marc.weingarten@srz.com; eleazer.klein@srz.com

 

and

 

9

--------------------------------------------------------------------------------


 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention:  Robert P. Whalen, Jr. and James A. Matarese

rwhalen@goodwinproctor.com; jmatarese@goodwinprocter.com

 

in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this section.

 

SECTION 16. Governing Law; Exclusive Venue.  This Agreement shall be governed by
and construed in accordance with the internal laws (as opposed to the conflict
of laws provisions) of the State of Delaware. The parties hereto hereby
irrevocably and unconditionally consent to and submit to the Court of Chancery
of the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any federal or other state court within the State of Delaware) for any
actions, suits or proceedings arising out of or relating to this Agreement or
the matters contemplated herein (and agree not to commence any action, suit or
proceeding relating hereto except in such courts) and further agree that service
of any process, summons, notice or document by registered mail to the address of
the party set forth on the signature page to this Agreement shall be effective
service of process for any action, suit or proceeding brought against such party
in such court. The parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the matters contemplated herein in the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any federal or other state court within the State of Delaware) and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding so brought has
been brought in an inconvenient forum.

 

SECTION 17. Counterparts.This Agreement may be executed in counterparts and by
facsimile or e-mail in portable documents format (.pdf), each of which shall be
an original, but all of which together shall constitute one and the same
Agreement.

 

SECTION 18. Severability. If any provision or clause of this Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, such provision or
clause shall be deemed amended to conform to applicable laws so as to be valid
and enforceable, or, if it cannot be so amended without materially altering the
intention of the parties, such provision shall be stricken, and the remaining
provisions hereof will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby so long as the transactions
contemplated hereby are not affected in any manner materially adverse to any
party.

 

SECTION 19. Third-Party Beneficiaries.  This Agreement is solely for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not enforceable by any other person.

 

10

--------------------------------------------------------------------------------


 

SECTION 20. Appointment of Certain Representatives.

 

(a)                                 Each of Altimeter Partners and Altimeter
General Partner, LLC (each, an “Altimeter Party”) hereby irrevocably appoints
Altimeter Capital Management, LP as such Altimeter Party’s attorney-in-fact and
representative (the “Altimeter Representative”), in such Altimeter Party’s place
and stead, to do any and all things and to execute any and all documents and
give and receive any and all notices or instructions in connection with this
Agreement and the transactions contemplated hereby. The Company will be entitled
to rely, as being binding on each Altimeter Party, upon any action taken by the
Altimeter Representative or upon any document, notice, instruction or other
writing given or executed by the Altimeter Representative.

 

(b)                                 Each of PAR Investment, and PAR Group (each,
a “PAR Party”) hereby irrevocably appoints PAR Capital Management, Inc. as such
PAR Party’s attorney-in-fact and representative (the “PAR Representative”), in
such PAR Party’s place and stead, to do any and all things and to execute any
and all documents and give and receive any and all notices or instructions in
connection with this Agreement and the transactions contemplated hereby. The
Company will be entitled to rely, as being binding on each PAR Party, upon any
action taken by the PAR Representative or upon any document, notice, instruction
or other writing given or executed by the PAR Representative.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

United Continental Holdings, Inc.

 

 

 

 

 

By:

/s/ Brett J. Hart

 

Name:

Brett J. Hart

 

Title:

Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

Altimeter Capital Management, LP

 

By:   Altimeter Capital Management

 

 

General Partner, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Brad Gerstner

 

Name:

Brad Gerstner

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Altimeter General Partner, LLC

 

 

 

 

 

 

 

By:

/s/ Brad Gerstner

 

Name:

Brad Gerstner

 

Title:

Managing Member

 

 

 

 

 

 

 

Altimeter Partners Fund, L.P.

 

By:

Altimeter General Partner, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Brad Gerstner

 

Name:

Brad Gerstner

 

Title:

Managing Member

 

 

 

 

 

 

 

 

/s/ Brad Gerstner

 

 

Brad Gerstner

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

PAR Capital Management, Inc.

 

 

 

 

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer & General Counsel

 

 

 

 

 

 

 

PAR Group, L.P.

 

By:

PAR Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer & General Counsel

 

 

 

 

 

 

 

PAR Investment Partners, L.P.

 

By:

PAR Group, L.P.

 

Its:

General Partner

 

By:

PAR Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer & General Counsel

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Company Press Release

 

See attached.

 

A-1

--------------------------------------------------------------------------------


 

[g87412km05i001.gif]

[g87412km05i002.gif]

 

United Announces Board Changes and

 

Resolution of Proxy Contest

 

Edward L. Shapiro and Barney Harford Join Board in Settlement Agreement;
Mutually Agreed Additional Director to Join Board Within Six Months

*****************************************

 

Robert A. Milton To Become Non-Executive Chairman of the Board

 

CHICAGO, April 20, 2016 — United Continental Holdings, Inc. (NYSE: UAL) today
announced additional changes to its Board and a settlement agreement with
Altimeter Capital Management, LP and PAR Capital Management, Inc. under which
two of their designees, Edward L. Shapiro, Managing Partner and portfolio
manager at PAR, and Barney Harford, former Chief Executive Officer of Orbitz
Worldwide, Inc., will immediately join the Board.  United will also add a
mutually agreed independent director to the Board within six months.  Altimeter
has withdrawn its notice of intent to nominate directors at the 2016 Annual
Meeting of Shareholders and agreed to certain “stand-still” provisions.

 

On March 6, 2016, three new independent directors joined the Board: James A.C.
Kennedy, former President and Chief Executive Officer of T. Rowe Price
Group, Inc.; Robert A. Milton, former Chairman and Chief Executive Officer of
ACE Aviation Holdings Inc. and previously Chairman, President and Chief
Executive Officer of Air Canada; and James M. Whitehurst, President and Chief
Executive Officer of Red Hat, Inc., and previously Chief Operating Officer of
Delta Air Lines, Inc. Milton and Whitehurst have a combined total of 30 years of
airline experience.

 

Henry L. Meyer III, the current Non-Executive Chairman, and two other current
directors, John H. Walker and Charles A. Yamarone, will be retiring and will not
stand for re-election at the 2016 Annual Meeting. Accordingly, as of the 2016
Annual Meeting, seven of the Company’s 14 directors — and five of the 11
independent directors — will be new to the Board since March 1, 2016.

 

In light of Meyer’s impending retirement, United’s Board has elected Milton
Non-Executive Chairman, effective immediately following the election of
directors at the 2016 Annual Meeting.  Oscar Munoz, United’s President and Chief
Executive Officer, has decided to amend his

 

--------------------------------------------------------------------------------


 

employment agreement to defer from the 2017 Annual Meeting to the 2018 Annual
Meeting the anticipated time at which he would assume the additional position of
Chairman of the Board.

 

Munoz said, “We all thank Henry, John, and Chuck for their dedicated Board
service over the years. With his deep experience in the airline industry, we are
confident Robert is an excellent choice for Non-Executive Chairman and he is
exceptionally qualified to lead our Board. We welcome Ed and Barney to the
Board, and look forward to working constructively together as we build upon
United’s increasing positive momentum. We appreciate the valuable input we have
received from Altimeter, PAR, and other shareholders.”

 

Munoz added, “When taken together with substantial changes the Board
independently has adopted — the addition of three new directors on March 6, the
retirement of three directors at the time of the Annual Meeting, the designation
of the new Board Chair as of the Annual Meeting and deferral of the contemplated
timing for my appointment as Board Chair — the addition of the two new directors
designated by Altimeter and PAR will transform our Board governance. That will
be further strengthened by another director to be selected in the near future by
mutual agreement with Altimeter and PAR.”

 

Munoz concluded, “I will continue to work closely with United’s Board,
management team and our 85,000 talented aviation professionals to build on our
momentum and focus on what matters most: improving our operational and financial
performance while elevating the experience of our valued employees and
customers.”

 

Shapiro said, “This resolution is a positive outcome for United and its
shareholders, employees and customers, and I look forward to working with my
fellow Board members for the benefit of all of the shareholders. We are
confident that the changes contemplated by the settlement agreement, when
combined with the recent changes made by the Board, will create a new Board that
is well positioned to help management to achieve United’s full potential.”

 

Harford said, “I am pleased to be joining the United Board and look forward to
collaborating with Robert and the rest of the Board to help Oscar drive improved
operational and financial performance and increase shareholder value.”

 

Robert Milton, 55, served as Chairman and Chief Executive Officer of ACE
Aviation Holdings Inc. from 2004 to 2012, and was previously Chairman, President
and Chief Executive Officer of Air Canada from 1999 to 2004. He joined Air
Canada in 1992 in a consulting capacity and progressed from the role of Senior
Director of Scheduling to Vice President, Scheduling and Product Management,
Senior Vice President, Marketing and In-Flight Service and Executive Vice
President and Chief Operating Officer before being named President and CEO in
1999. He is currently the lead director of Air Lease Corporation, a director of
the Smithsonian National Air and Space Museum, and a trustee of the Georgia Tech
Foundation Inc.   Milton is a past director of US

 

2

--------------------------------------------------------------------------------


 

Airways, Inc., and is also a past Chairman of the Board of Governors of IATA
(The International Air Transport Association). He holds a Bachelor of Science
degree in Industrial Management from the Georgia Institute of Technology.

 

Edward Shapiro, 51, is currently Managing Partner and portfolio manager at PAR
Capital Management, Inc., a Boston-based investment management firm specializing
in investments in travel, media and Internet-related companies.  Prior to
joining PAR Capital in 1997, Mr. Shapiro was a Vice President at Wellington
Management Company, and before that an Analyst at Morgan Stanley & Co.
Mr. Shapiro also serves as Chairman of the Boards of Global Eagle Entertainment
(NASDAQ: ENT) and Lumexis Corporation, and a director of Sonifi Solutions.  He
previously served on the board of US Airways and Web.com (NASDAQ: WEB), formerly
Interland, Inc.  Mr. Shapiro earned his Bachelor of Science degree in economics
from the University of Pennsylvania’s Wharton School and an MBA from UCLA’s
Anderson School of Management.

 

Barney Harford, 44, served as Chief Executive Officer of Orbitz Worldwide, Inc.
from 2009 to 2015, leading a successful turnaround that culminated in a sale to
Expedia, Inc. in 2015. Previously, Harford served in multiple roles at Expedia
from 1999 to 2006, including as President of Expedia Asia Pacific from 2004 to
2006, leading the company’s entry into China, Japan and Australia. Harford
serves as Non-Executive Chairman of the Board of Lola, a chat-based travel
planning service that offers customers personalized recommendations for hotels,
flights and more. He also serves on the Board of LiquidPlanner, a dynamic
project management solution for technology teams. Harford previously served on
the Boards of eLong, GlobalEnglish, Crystal Orange Hotel Group (formerly
Mandarin Hotel Holdings) and Orbitz Worldwide. Harford holds an MBA degree from
INSEAD and a Master of Arts degree in Natural Sciences from Clare College,
Cambridge University.

 

The settlement agreement among United, Altimeter, and PAR will be filed shortly
with the Securities and Exchange Commission.

 

About United

 

United Airlines and United Express operate an average of nearly 5,000 flights a
day to 342 airports across six continents. In 2015, United and United Express
operated nearly two million flights carrying 140 million customers. United is
proud to have the world’s most comprehensive route network, including U.S.
mainland hubs in Chicago, Denver, Houston, Los Angeles, New York/Newark, San
Francisco and Washington, D.C. United operates more than 700 mainline aircraft,
and this year, the airline anticipates taking delivery of 20 new Boeing
aircraft, including 737 NGs, 787s and 777s. The airline is a founding member of
Star Alliance, which provides service to 192 countries via 28 member airlines.
Approximately 85,000 United employees

 

3

--------------------------------------------------------------------------------


 

reside in every U.S. state and in countries around the world. For more
information, visit united.com, follow @United on Twitter or connect on Facebook.
United Continental Holdings, Inc. common stock is traded on the NYSE under the
symbol UAL.

 

Forward-looking Statements

 

This release contains forward-looking statements that reflect the expectations
and beliefs of United Continental Holdings, Inc. (the “Company” or “UAL”) with
respect to certain current and future events relating to its Board of Directors,
Mr. Munoz’s activities and the delivery of aircraft.  Factors that could cause
actual events or results to differ significantly from those described in the
forward-looking statements include, but are not limited to, those described in
Part I, Item 1A., “Risk Factors” of the Company’s Annual Report on Form 10-K for
the year ended December 31, 2015, as well as other risks and uncertainties set
forth from time to time in the reports the Company files with the U.S.
Securities and Exchange Commission (the “SEC”). All forward-looking statements
in this release are based upon information available to the Company on the date
of this release. The Company undertakes no obligation to publicly update or
revise any forward-looking statement, whether as a result of new information,
future events, changed circumstances or otherwise, except as required by
applicable law.

 

Additional Information and Where to Find It

 

This release may be deemed to be solicitation material in connection with the
matters to be considered at the 2016 annual meeting (the “2016 Annual Meeting”)
of shareholders of UAL.  UAL intends to file a proxy statement and a WHITE proxy
card with the SEC in connection with any such solicitation of proxies from UAL
shareholders. UAL SHAREHOLDERS ARE STRONGLY ENCOURAGED TO READ ANY SUCH PROXY
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) WHEN THEY BECOME
AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.  Shareholders will
be able to obtain any proxy statement, any amendments or supplements thereto and
other documents filed by UAL with the SEC for no charge at the SEC’s website at
www.sec.gov. Copies will also be available at no charge at UAL’s website at
http://ir.united.com/ in the “Securities Filings” section or by writing to UAL
at 233 South Wacker Drive Chicago, Illinois 60606, Attn: Corporate Secretary.

 

Participants in the Solicitation

 

UAL and its directors and executive officers may be deemed to be participants in
the solicitation of proxies from UAL’s shareholders in connection with the
matters to be considered at the 2016 Annual Meeting. Investors may obtain
information regarding UAL and its directors and

 

4

--------------------------------------------------------------------------------


 

executive officers in UAL’s Annual Report on Form 10-K for the year ended
December 31, 2015, which was filed with the SEC on February 18, 2016, and UAL’s
definitive proxy statement for its 2015 annual meeting of shareholders (the
“2015 Annual Meeting”), which was filed with the SEC on April 24, 2015.  To the
extent holdings of UAL securities by UAL’s directors or executive officers have
changed since the amounts disclosed in the definitive proxy statement for the
2015 Annual Meeting, such changes have been or will be reflected on Initial
Statements of Beneficial Ownership on Form 3 and Statements of Change in
Beneficial Ownership on Form 4 filed with the SEC.  More detailed information
regarding the identity of potential participants in the solicitation, and their
direct or indirect interests, by security holdings or otherwise, will be set
forth in the proxy statement and other materials to be filed with the SEC in
connection with the 2016 Annual Meeting.

 

###

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Stockholder Press Release

 

See attached.

 

B-1

--------------------------------------------------------------------------------


 

[g87412km07i001.gif]

[g87412km07i002.gif]

 

United Stockholders Altimeter Capital and PAR Capital Announce Proxy Contest
Resolution

 

MENLO PARK, CA and BOSTON, MA (April 20, 2016) — Altimeter Capital Management,
LP and PAR Capital Management, Inc. today announced a proxy-contest settlement
agreement with United Continental Holdings, Inc. (NYSE: UAL) (United).  Under
the settlement terms, two Altimeter and PAR designees will immediately join the
United Board — Edward L. Shapiro, Managing Partner and portfolio manager at PAR,
and Barney Harford, former Chief Executive Officer at Orbitz Worldwide, Inc. 
United will also add a mutually-agreed upon third independent director to the
Board within six months.

 

“As long-term United investors, we are pleased with the reconstituted Board,”
said Brad Gerstner, Founder and CEO at Altimeter Capital.  “In the last three
months, United has added five new highly-qualified independent directors with a
sixth on the way, and United has announced that one of these new independent
directors will become non-executive chairman at the upcoming annual meeting.  We
are confident that the new Board will provide the guidance and oversight
necessary to help United make its way back to the top.”

 

Paul Reeder, Founder and CEO of PAR Capital, said, “United has great potential,
and we’re confident that these meaningful Board-level changes will help the
Company reach that potential.  We are eager to see the new Board turn its
attention to creating stockholder value, improving labor relations, and
enhancing customer satisfaction.”

 

In a joint statement about the stockholder nominees, Gerstner and Reeder said,
“All stockholders owe a tremendous debt of gratitude to Altimeter’s stockholder
nominees — Gordon Bethune, Barney Harford, Rodney O’Neal, Tina Sharkey, and
Brenda Yester Baty.  From the beginning, they’ve inspired and impressed us —
both professionally and personally.  They added essential value to our campaign,
and we couldn’t have achieved this all-around success without their credibility
and their active participation, commitment, and professionalism.”

 

“This is another sign that things are changing for the better at United under
Oscar’s leadership,” said Gordon Bethune, former Continental Airlines Chief
Executive Officer.  “United now has one of the best Boards in the airline
business, and stockholders, customers, and front-line employees will see the
benefits.  While I won’t be serving on the Board, I look forward to doing
whatever I can do to help Oscar, United’s dedicated employees, and the Company
succeed.”

 

About Altimeter Capital

 

Altimeter is a global investment firm managing both public and private funds
focused on the airline, travel, technology, internet, software, and consumer
sectors.  Altimeter was founded in 2008 by Brad Gerstner and has offices in
Boston, Massachusetts and Menlo Park, California.

 

--------------------------------------------------------------------------------


 

About PAR Capital Management

 

PAR Capital Management manages a private investment fund.  The firm was founded
in 1990 and is located in Boston, Massachusetts.  PAR’s philosophy is based on
the belief that long term investment success can be achieved through narrowly
focused and rigorous fundamental research, disciplined portfolio management and
the alignment of incentives between manager and client.

 

About Edward Shapiro

 

Edward Shapiro, 51, is currently Managing Partner and portfolio manager at PAR
Capital Management, Inc., a Boston-based investment management firm specializing
in investments in travel, media and Internet-related companies.  Before joining
PAR Capital in 1997, Mr. Shapiro was a Vice President at Wellington Management
Company, and before that an Analyst at Morgan Stanley & Co. Mr. Shapiro also
serves as Chairman of the Boards of Global Eagle Entertainment (NASDAQ:ENT) and
Lumexis Corporation, and a director of Sonifi Solutions.  He previously served
on the board of US Airways and Web.com (NASDAQ: WEB), formerly Interland, Inc. 
Mr. Shapiro earned his Bachelor of Science degree in economics from the
University of Pennsylvania’s Wharton School and an MBA from UCLA’s Anderson
School of Management.

 

About Barney Harford

 

Barney Harford, 44, served as Chief Executive Officer of Orbitz Worldwide, Inc.
from 2009 to 2015, leading a successful turn-around that culminated in a sale to
Expedia, Inc. in 2015. Previously, Harford served in multiple roles at Expedia
from 1999 to 2006, including as President of Expedia Asia Pacific from 2004 to
2006, leading the company’s entry into China, Japan and Australia.  Harford
serves as Non-Executive Chairman of the Board of Lola, a chat-based travel
planning service that offers customers personalized recommendations for hotels,
flights and more. He also serves on the Board of LiquidPlanner, a dynamic
project management solution for technology teams.  Harford previously served on
the Boards of eLong, GlobalEnglish, Crystal Orange Hotel Group (formerly
Mandarin Hotel Holdings) and Orbitz Worldwide. Harford holds an MBA degree from
INSEAD and a Master of Arts degree in Natural Sciences from Clare College,
Cambridge University.

 

CONTACTS

 

For UAL Stockholders:

Bruce Goldfarb, Pat McHugh, or Lydia Mulyk

Okapi Partners

(212) 297-0720

 

For Media:

Scott Tagliarino or Taylor Ingraham

ASC Advisors LLC

(203) 992-1230

 

2

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Altimeter 13D Amendment

 

See attached.

 

C-1

--------------------------------------------------------------------------------


 

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549

 

SCHEDULE 13D/A

(Amendment No. 2)*

 

Under the Securities Exchange Act of 1934

 

United Continental Holdings, Inc.

(Name of Issuer)

 

Common Stock, par value $0.01 per share

(Title of Class of Securities)

 

910047109

(CUSIP Number)

 

Altimeter Capital Management, LP

One International Place

Suite 2400

Boston, MA 02110

 

with a copy to:

Marc Weingarten, Esq.

Eleazer Klein, Esq.

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

(212) 756-2000

(Name, Address and Telephone Number of Person

Authorized to Receive Notices and Communications)

 

April 19, 2016

(Date of Event Which Requires Filing of This Statement)

 

If the filing person has previously filed a statement on Schedule 13G to report
the acquisition that is the subject of this Schedule 13D, and is filing this
schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the
following box. o

 

--------------------------------------------------------------------------------

* The remainder of this cover page shall be filled out for a reporting person’s
initial filing on this form with respect to the subject class of securities, and
for any subsequent amendment containing information which would alter
disclosures provided in a prior cover page.

 

The information required on the remainder of this cover page shall not be deemed
to be “filed” for the purpose of Section 18 of the Securities Exchange Act of
1934 (“Act”) or otherwise subject to the liabilities of that section of the Act
but shall be subject to all other provisions of the Act (however, see the
Notes).

 

1

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

1

NAME OF REPORTING PERSON

ALTIMETER CAPITAL MANAGEMENT, LP

 

2

CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP

 

 

(a) o

 

 

(b) x

 

3

SEC USE ONLY

 

4

SOURCE OF FUNDS

AF

 

5

CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d)
or 2(e)

o

 

6

CITIZENSHIP OR PLACE OF ORGANIZATION

Delaware, United States of America

 

NUMBER OF
SHARES
BENEFICIALLY
OWNED BY
EACH
REPORTING
PERSON WITH:

7

SOLE VOTING POWER

-0-

 

8

SHARED VOTING POWER

11,509,268 shares of Common Stock

 

9

SOLE DISPOSITIVE POWER

-0-

 

10

SHARED DISPOSITIVE POWER

11,509,268 shares of Common Stock

 

11

AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON

11,509,268 shares of Common Stock

 

12

CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES   

o

 

13

PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

3.2%

 

14

TYPE OF REPORTING PERSON

IA, PN

 

2

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

1

NAME OF REPORTING PERSON

ALTIMETER PARTNERS FUND, L.P.

 

2

CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP

 

 

(a) o

 

 

(b) x

 

3

SEC USE ONLY

 

4

SOURCE OF FUNDS

WC, OO (see Item 3)

 

5

CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d)
or 2(e)

o

 

6

CITIZENSHIP OR PLACE OF ORGANIZATION

Delaware, United States of America

 

NUMBER OF
SHARES
BENEFICIALLY
OWNED BY
EACH
REPORTING
PERSON WITH:

7

SOLE VOTING POWER

-0-

 

8

SHARED VOTING POWER

11,509,268 shares of Common Stock

 

9

SOLE DISPOSITIVE POWER

-0-

 

10

SHARED DISPOSITIVE POWER

11,509,268 shares of Common Stock

 

11

AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON

11,509,268 shares of Common Stock

 

12

CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES   

o

 

13

PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

3.2%

 

14

TYPE OF REPORTING PERSON

PN

 

3

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

1

NAME OF REPORTING PERSON

BRAD GERSTNER

 

2

CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP

 

 

(a) o

 

 

(b) x

 

3

SEC USE ONLY

 

4

SOURCE OF FUNDS

AF

 

5

CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d)
or 2(e)

o

 

6

CITIZENSHIP OR PLACE OF ORGANIZATION

United States of America

 

NUMBER OF
SHARES
BENEFICIALLY
OWNED BY
EACH
REPORTING
PERSON WITH:

7

SOLE VOTING POWER

-0-

 

8

SHARED VOTING POWER

11,509,268 shares of Common Stock

 

9

SOLE DISPOSITIVE POWER

-0-

 

10

SHARED DISPOSITIVE POWER

11,509,268 shares of Common Stock

 

11

AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON

11,509,268 shares of Common Stock

 

12

CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES   

o

 

13

PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

3.2%

 

14

TYPE OF REPORTING PERSON

IN

 

4

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

1

NAME OF REPORTING PERSON

BARNABY HARFORD

 

2

CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP

 

 

(a) o

 

 

(b) x

 

3

SEC USE ONLY

 

4

SOURCE OF FUNDS

PF

 

5

CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d)
or 2(e)

o

 

6

CITIZENSHIP OR PLACE OF ORGANIZATION

United Kingdom

 

NUMBER OF
SHARES
BENEFICIALLY
OWNED BY
EACH
REPORTING
PERSON WITH:

7

SOLE VOTING POWER

40,000 shares of Common Stock

 

8

SHARED VOTING POWER

-0-

 

9

SOLE DISPOSITIVE POWER

40,000 shares of Common Stock

 

10

SHARED DISPOSITIVE POWER

-0-

 

11

AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON

40,000 shares of Common Stock

 

12

CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES   

o

 

13

PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)

Less than 0.1%

 

14

TYPE OF REPORTING PERSON

IN

 

5

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

This Amendment No. 2 (“Amendment No. 2”) amends and supplements the statements
on Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on
January 26, 2016 (the “Original Schedule 13D”) and Amendment No. 1 to the
Original Schedule 13D, filed with the SEC on March 8, 2016 (“Amendment No. 1,”
together with this Amendment No. 2 and the Original Schedule 13D, the “Schedule
13D”) with respect to the common stock, par value $0.01 per share (the “Common
Stock”), of United Continental Holdings, Inc., a Delaware corporation (the
“Issuer”). Capitalized terms used herein and not otherwise defined in this
Amendment No. 2 have the meanings set forth in the Original Schedule 13D and
Amendment No. 1. This Amendment No. 2 amends Items 2, 4, 5, 6, and 7 as set
forth below.

 

Item 2.          IDENTITY AND BACKGROUND

 

Item 2 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

As a result of the Settlement Agreement (as defined in Item 4), the Reporting
Persons and PAR may no longer be deemed members of “group” as defined in
Rule 13d-5 of the Exchange Act, and the Reporting Persons shall cease to be
Reporting Persons immediately following the filing of this Amendment No. 2.  A
copy of the Settlement Agreement is attached as Exhibit 3 to this Schedule 13D
and is incorporated by reference herein.

 

Item 4.          PURPOSE OF TRANSACTION

 

Item 4 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

On April 19, 2016, the Altimeter Parties, the General Partner, PAR and certain
affiliates of PAR (collectively, the “Settlement Parties”) entered into a
settlement agreement with the Issuer (the “Settlement Agreement”) whereby the
Fund agreed to withdraw its notice of nomination, originally sent to the Issuer
on March 8, 2016, and whereby the parties agreed, among other things, and
subject to certain conditions, that the Board will: (i) immediately following
the execution and delivery of the Settlement Agreement (the “Effective Time”),
increase the size of the Board to seventeen directors and appoint Edward Shapiro
(“Mr. Shapiro”) and Barnaby Harford (“Mr. Harford”) to fill the newly-created
vacancies and to serve as directors on the Board; (ii) include Messrs. Shapiro
and Harford in its slate of nominees for election as directors at the 2016
annual meeting of stockholders (the “2016 Annual Meeting”) and solicit proxies
in favor of the election of Messrs. Shapiro and Harford at the 2016 Annual
Meeting; and (iii) mutually agree with the Investment Manager and PAR to
identify an additional director (the “New Independent Director”) and appoint the
New Independent Director to the Board as promptly as possible following the
Effective Time and with an outside target date of six months after the Effective
Time.  In addition, the Issuer shall include the New Independent Director in its
slate of nominees for election as directors at the 2017 annual meeting of
stockholders (the “2017 Annual Meeting”) and solicit proxies in favor of the New
Independent Director. The Settlement Parties will also abide by certain
customary standstill provisions, such provisions to last until the later of
(x) the day Mr. Shapiro is no longer a director and (y) two weeks prior to the
deadline for the submission of notices of stockholder nominations or proposals
under the Issuer’s Amended and Restated Bylaws for the 2017 Annual Meeting (the
“Standstill Period”).  The standstill provisions provide that each of the
Settlement Parties agrees to cause all shares of Common Stock beneficially owned
by it to be present for quorum purposes and to be voted in favor of the
directors nominated by the Board for election or other business that may come
before any shareholder meeting during the Standstill Period, subject to certain
exceptions.  The foregoing summary of the Settlement Agreement is qualified in
its entirety by reference to the full text of the Settlement Agreement, which is
attached as Exhibit 3 to this Schedule 13D and which is incorporated by
reference herein.

 

6

--------------------------------------------------------------------------------


 

CUSIP No.   910047109

SCHEDULE 13D/A

 

 

Item 5.          INTEREST IN SECURITIES OF THE ISSUER

 

Paragraphs (a) and (b) of Item 5 of the Schedule 13D are hereby amended and
restated in their entireties, and Item 5(e) is hereby added, as follows:

 

(a) The aggregate number of shares of Common Stock to which this Schedule 13D
relates is 11,549,268 shares of Common Stock, constituting approximately 3.2% of
the outstanding Common Stock. All percentages set forth herein are based upon
359,484,808 shares of Common Stock outstanding as of February 9, 2016, as
reported in the Issuer’s Annual Report on Form 10-K filed with the SEC on
February 18, 2016.

 

Representatives of the Reporting Persons previously engaged in discussions with
PAR Capital Management, Inc. (“PAR”) regarding their strategies to enhance
shareholder value, including regarding the nomination of Mr. Harford for
election to the Board.  However, as a result of the Settlement Agreement, the
Altimeter Parties, Mr. Harford, and PAR are no longer members of “group” as
defined in Rule 13d-5 of the Exchange Act, and, accordingly, shares of Common
Stock beneficially owned by each of the Altimeter Parties, PAR, and Mr. Harford
are no longer deemed to be beneficially owned by each other.

 

The Reporting Persons (i) own (and will continue to own) less than 5% of the
total outstanding Common Stock for purposes of Treasury Regulation
Section 1.382-2T(g), (ii) have the sole right to dividends and/or proceeds from
the sale of the Common Stock reported in Item 11 of the cover pages to this
Schedule 13D and have no dividend or voting rights in any other shares of Common
Stock, and (iii) do not have any formal or informal understanding with PAR or
any other stockholder of the Issuer to make any coordinated acquisitions of, or
investment decisions with respect to, the Common Stock.

 

(b) Each of the Investment Manager, the Fund, and Mr. Gerstner, has the shared
power to vote or to direct the vote or to dispose or to direct the disposition
of 11,509,268 shares of Common Stock. Mr. Harford has the sole power to vote or
direct the vote or to dispose or direct the disposition of 40,000 shares of
Common Stock.

 

(e) As a result of the Settlement Agreement, on April 19, 2016, the Reporting
Persons may no longer be deemed the beneficial owners (determined in accordance
with Rule 13d-3 under the Exchange Act) of more than 5% of the outstanding
shares of Common Stock.  Accordingly, this Amendment No. 2 constitutes an exit
filing for the Reporting Persons.

 

Item 6.                             CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR
RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER

 

Item 6 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

The Investment Manager is a party to the Settlement Agreement, which attached as
Exhibit 3, to this Schedule 13D and is incorporated by reference herein.

 

Item 7.          EXHIBITS

 

Item 7 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

Exhibit

 

Description

 

 

 

3

 

Settlement Agreement, dated April 19, 2016.

 

7

--------------------------------------------------------------------------------


 

SIGNATURES

 

After reasonable inquiry and to the best of his or its knowledge and belief,
each of the undersigned certifies that the information set forth in this
statement is true, complete and correct.

 

Date: April 20, 2016

 

 

ALTIMETER PARTNERS FUND, L.P.

 

 

 

By: Altimeter General Partner, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Brad Gerstner

 

 

Brad Gerstner

 

 

Managing Member

 

 

 

 

 

ALTIMETER CAPITAL MANAGEMENT, LP

 

By: Altimeter Capital Management General Partner, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Brad Gerstner

 

 

Brad Gerstner

 

 

Managing Member

 

 

 

 

 

/s/ Brad Gerstner

 

BRAD GERSTNER

 

 

 

 

 

/s/ Barnaby Harford

 

BARNABY HARFORD

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of PAR 13D Amendment

 

See attached.

 

D-1

--------------------------------------------------------------------------------


 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549

 

--------------------------------------------------------------------------------

 

SCHEDULE 13D

 

Under the Securities Exchange Act of 1934

(Amendment No. 3)*

 

--------------------------------------------------------------------------------

 

United Continental Holdings, Inc.

(Name of Issuer)

 

Common Stock, $0.01 par value

(Title of Class of Securities)

 

910047109

(CUSIP Number)

 

PAR Capital Management, Inc.

Attn: Steven M. Smith

One International Place, Suite 2401

Boston, MA 02110

(617) 526-8990

(Name, Address and Telephone Number of Person Authorized to Receive Notices and
Communications)

 

April 19, 2016

(Date of Event which Requires Filing of this Statement)

 

--------------------------------------------------------------------------------

 

If the filing person has previously filed a statement on Schedule 13G to report
the acquisition that is the subject of this Schedule 13D, and is filing this
schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the
following box:  o

 

Note: Schedules filed in paper format shall include a signed original and five
copies of the schedule, including all exhibits. See §240.13d-7 for other parties
to whom copies are to be sent.

 

--------------------------------------------------------------------------------

*                 The remainder of this cover page shall be filled out for a
reporting person’s initial filing on this form with respect to the subject class
of securities, and for any subsequent amendment containing information which
would alter disclosures provided in a prior cover page.

 

The information required on the remainder of this cover page shall not be deemed
to be “filed” for the purpose of Section 18 of the Securities Exchange Act of
1934 (“Act”) or otherwise subject to the liabilities of that section of the Act
but shall be subject to all other provisions of the Act (however, see the
Notes).

 

--------------------------------------------------------------------------------


 

1.

Names of Reporting Persons.
PAR Investment Partners, L.P.

 

2.

Check the Appropriate Box if a Member of a Group (See Instructions)

 

(a)  o      (b)  x

 

3.

SEC Use Only

 

4.

Source of Funds (See Instructions)
WC

 

5.

Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or
2(e)     

o

 

6.

Citizenship or Place of Organization
Delaware

 

Number of
Shares
Beneficially
Owned by
Each
Reporting
Person With

7.

Sole Voting Power
14,389,711

 

8.

Shared Voting Power
0

 

9.

Sole Dispositive Power
14,389,711

 

10.

Shared Dispositive Power
0

 

11.

Aggregate Amount Beneficially Owned by Each Reporting Person
14,389,711

 

12.

Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See
Instructions)  

o

 

13.

Percent of Class Represented by Amount in Row (11)
4.0%*

 

14.

Type of Reporting Person (See Instructions)
PN

 

--------------------------------------------------------------------------------

*     The percentage of shares beneficially owned as set forth in row 13 is
based on 359,484,808 shares of common stock of the Issuer outstanding as of
February 9, 2016, as disclosed in the Issuer’s Annual Report on Form 10-K, for
the year ended December 31, 2015, filed on February 18, 2016.

 

--------------------------------------------------------------------------------


 

1.

Names of Reporting Persons.
PAR Group, L.P.

 

2.

Check the Appropriate Box if a Member of a Group (See Instructions)

 

(a)  o      (b)  x

 

3.

SEC Use Only

 

4.

Source of Funds (See Instructions)
AF

 

5.

Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or
2(e)     

o

 

6.

Citizenship or Place of Organization
Delaware

 

Number of
Shares
Beneficially
Owned by
Each
Reporting
Person With

7.

Sole Voting Power
14,389,711

 

8.

Shared Voting Power
0

 

9.

Sole Dispositive Power
14,389,711

 

10.

Shared Dispositive Power
0

 

11.

Aggregate Amount Beneficially Owned by Each Reporting Person
14,389,711

 

12.

Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See
Instructions)  

o

 

13.

Percent of Class Represented by Amount in Row (11)
4.0%*

 

14.

Type of Reporting Person (See Instructions)
PN

 

--------------------------------------------------------------------------------

*     The percentage of shares beneficially owned as set forth in row 13 is
based on 359,484,808 shares of common stock of the Issuer outstanding as of
February 9, 2016, as disclosed in the Issuer’s Annual Report on Form 10-K, for
the year ended December 31, 2015, filed on February 18, 2016.  

 

--------------------------------------------------------------------------------


 

1.

Names of Reporting Persons.
PAR Capital Management, Inc.

 

2.

Check the Appropriate Box if a Member of a Group (See Instructions)

 

(a)  o      (b)  x

 

3.

SEC Use Only

 

4.

Source of Funds (See Instructions)
AF

 

5.

Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or
2(e)     

o

 

6.

Citizenship or Place of Organization
Delaware

 

Number of
Shares
Beneficially
Owned by
Each
Reporting
Person With

7.

Sole Voting Power
14,389,711

 

8.

Shared Voting Power
0

 

9.

Sole Dispositive Power
14,389,711

 

10.

Shared Dispositive Power
0

 

11.

Aggregate Amount Beneficially Owned by Each Reporting Person
14,389,711

 

12.

Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See
Instructions)  

o

 

13.

Percent of Class Represented by Amount in Row (11)
4.0%*

 

14.

Type of Reporting Person (See Instructions)
CO

 

--------------------------------------------------------------------------------

*     The percentage of shares beneficially owned as set forth in row 13 is
based on 359,484,808 shares of common stock of the Issuer outstanding as of
February 9, 2016, as disclosed in the Issuer’s Annual Report on Form 10-K, for
the year ended December 31, 2015, filed on February 18, 2016.

 

--------------------------------------------------------------------------------


 

This Amendment No. 3 (this “Amendment”) to Schedule 13D (as amended to date, the
“Schedule 13D”) is being filed by PAR Investment Partners, L.P., a Delaware
limited partnership (“PAR Investment Partners”), PAR Group, L.P., a Delaware
limited partnership (“PAR Group”), and PAR Capital Management, Inc., a Delaware
corporation (“PAR Capital Management”). PAR Investment Partners, PAR Group and
PAR Capital Management are sometimes individually referred to herein as a
“Reporting Person” and collectively as the “Reporting Persons.” Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
ascribed to them in the Schedule 13D. Except as otherwise specifically amended
in this Amendment, items in the Schedule 13D remain unchanged.

 

Item 2.         IDENTITY AND BACKGROUND

 

Item 2 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

As a result of the Settlement Agreement (as defined in Item 4), the Reporting
Persons and Altimeter may no longer be deemed members of “group” as defined in
Rule 13d-5 of the Exchange Act, and the Reporting Persons shall cease to be
Reporting Persons immediately following the filing of this Amendment No. 3.  A
copy of the Settlement Agreement is attached as Exhibit 99.3 to this Schedule
13D and is incorporated by reference herein.

 

Item 4.         PURPOSE OF TRANSACTION

 

Item 4 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

On April 19, 2016, the Reporting Persons, Altimeter Capital Management,
Altimeter Partners Fund, L.P. (“Altimeter Partners”) and certain other parties
(collectively, the “Settlement Parties”) entered into a settlement agreement
with the Issuer (the “Settlement Agreement”) whereby Altimeter Partners agreed
to withdraw its notice of nomination, originally sent to the Issuer on March 8,
2016, and whereby the parties agreed, among other things, and subject to certain
conditions, that the Board will: (i) immediately following the execution and
delivery of the Settlement Agreement (the “Effective Time”), increase the size
of the Board to seventeen directors and appoint Edward Shapiro (“Mr. Shapiro”)
and Barnaby Harford (“Mr. Harford”) to fill the newly-created vacancies and to
serve as directors on the Board; (ii) include Messrs. Shapiro and Harford in its
slate of nominees for election as directors at the 2016 annual meeting of
stockholders (the “2016 Annual Meeting”) and solicit proxies in favor of the
election of Messrs. Shapiro and Harford at the 2016 Annual Meeting; and
(iii) mutually agree with PAR Capital Management and Altimeter Capital
Management to identify an additional director (the “New Independent Director”)
and appoint the New Independent Director to the Board as promptly as possible
following the Effective Time and with an outside target date of six months after
the Effective Time.  In addition, the Issuer shall include the New Independent
Director in its slate of nominees for election as directors at the 2017 annual
meeting of stockholders (the “2017 Annual Meeting”) and solicit proxies in favor
of the New Independent Director. The Settlement Parties will also abide by
certain customary standstill provisions, such provisions to last until the later
of (x) the day Mr. Shapiro is no longer a director and (y) two weeks prior to
the deadline for the submission of notices of stockholder nominations or
proposals under the Issuer’s Amended and Restated Bylaws for the 2017 Annual
Meeting (the “Standstill Period”).  The standstill provisions provide that each
of the Settlement Parties agrees to cause all shares of Common Stock
beneficially owned by it to be present for quorum purposes and to be voted in
favor of the directors nominated by the Board for election or other business
that may come before any shareholder meeting during the Standstill Period,
subject to certain exceptions.  The foregoing summary of the Settlement
Agreement is qualified in its entirety by reference to the full text of the
Settlement Agreement, which is attached as Exhibit 99.3 to this Schedule 13D and
which is incorporated by reference herein.

 

Item 5.         INTEREST IN SECURITIES OF THE ISSUER

 

Paragraphs (a), (b) and (e) of Item 5 of the Schedule 13D are hereby amended and
restated in their entireties, as follows:

 

(a)-(b) As of April 19, 2016, PAR Investment Partners may be deemed to
beneficially own 14,389,711 shares of Common Stock, representing approximately
4.0% (determined in accordance with Rule 13d-3 under the Act) of the outstanding
Common Stock.

 

--------------------------------------------------------------------------------


 

As of April 19, 2016, PAR Group, through its control of PAR Investment Partners
as general partner, may be deemed to beneficially own 14,389,711 shares of
Common Stock, representing approximately 4.0% (determined in accordance with
Rule 13d-3 under the Act) of the outstanding Common Stock.

 

As of April 19, 2016, PAR Capital Management, through is control of PAR Group as
general partner, may be deemed to beneficially own 14,389,711 shares of Common
Stock, representing approximately 4.0% (determined in accordance with Rule 13d-3
under the Act) of the outstanding Common Stock.

 

The percentage of shares beneficially owned is based on 359,484,808 shares of
common stock of the Issuer outstanding as of February 9, 2016, as disclosed in
the Issuer’s Annual Report on Form 10-K, for the year ended December 31, 2015,
filed on February 18, 2016.

 

Representatives of the Reporting Persons previously engaged in discussions with
Altimeter regarding their strategies to enhance shareholder value, including
regarding the nomination of Mr. Harford for election to the Board.  However, as
a result of the Settlement Agreement, the Reporting Persons, Altimeter and
Mr. Harford are no longer members of “group” as defined in Rule 13d-5 of the
Exchange Act, and, accordingly, shares of Common Stock beneficially owned by
each of the Reporting Persons, Altimeter and Mr. Harford can no longer deemed to
be beneficially owned by each other.

 

The Reporting Persons (i) own (and will continue to own) less than 5% of the
total outstanding Common Stock for purposes of Treasury Regulation
Section 1.382-2T(g), (ii) have the sole right to dividends and/or proceeds from
the sale of the Common Stock reported in Item 11 of the cover pages to this
Schedule 13D and have no dividend or voting rights in any other shares of Common
Stock, and (iii) do not have any formal or informal understanding with
Altimeter, Mr. Harford or any other stockholder of the Issuer to make any
coordinated acquisitions of, or investment decisions with respect to, the Common
Stock.

 

(e) As a result of the Settlement Agreement, on April 19, 2016, the Reporting
Persons can no longer be deemed the beneficial owners (determined in accordance
with Rule 13d-3 under the Act) of more than 5% of the outstanding shares of
Common Stock.  Accordingly, this Amendment No. 3 constitutes an exit filing for
the Reporting Persons.

 

Item 6.         CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH
RESPECT TO SECURITIES OF THE ISSUER

 

Item 6 of the Schedule 13D is hereby amended and supplemented by the addition of
the following:

 

The Reporting Persons are parties to the Settlement Agreement, which is attached
as Exhibit 99.3 to this Schedule 13D and is incorporated by reference herein.

 

Item 7.         MATERIAL TO BE FILED AS EXHIBITS

 

99.3                   Settlement Agreement, dated April 19, 2016.

 

--------------------------------------------------------------------------------


 

SIGNATURE

 

After reasonable inquiry and to the best of my knowledge and belief, I certify
that the information set forth in this statement is true, complete and correct.

 

Date: April 20, 2016

 

 

PAR INVESTMENT PARTNERS, L.P.

 

 

 

By:

PAR Group, L.P., its General Partner

 

By:

PAR Capital Management, Inc., its General Partner

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer and General Counsel

 

 

 

PAR GROUP, L.P.

 

 

 

By:

PAR Capital Management, Inc., its General Partner

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer and General Counsel

 

 

 

PAR CAPITAL MANAGEMENT, INC.

 

 

 

By:

/s/ Steven M. Smith

 

Name:

Steven M. Smith

 

Title:

Chief Operating Officer and General Counsel

 

--------------------------------------------------------------------------------


 

Schedule I

 

Proposals and Board Recommendations

 

1.                                      Ratification of the appointment of the
independent registered accounting firm of the Company and its subsidiaries

 

2.                                      Advisory resolution approving the
compensation of the Company’s named executive officers as presented in the proxy
statement

 

I-1

--------------------------------------------------------------------------------